Case 3:16-cv-00948-JPG Document 168 Filed 08/25/20 Page 1 of 5 Page ID #3212




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM A. WHITE,

                  Plaintiff,

          v.                                                Case No. 16-cv-948-JPG

 DEPARTMENT OF JUSTICE, FEDERAL
 BUREAU OF INVESTIGATION, UNITED
 STATES MARSHALS SERVICE,
 FEDERAL BUREAU OF PRISONS and
 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS, AND EXPLOSIVES,

                  Defendants.

                                MEMORANDUM AND ORDER

         Plaintiff William A. White brought this action under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. He alleged that the Federal Bureau of Investigations (“FBI”), the

Bureau of Alcohol, Tobacco, Firearms and Explosives, the United States Marshals Service

(“USMS”), and the Federal Bureau of Prisons did not respond properly to some of his requests

for information under the FOIA.    The Court entered judgment in favor of the defendant

Department of Justice (for and through its agencies named as defendants) on May 19, 2020 (Doc.

144). This matter comes before the Court now on a variety of post-judgment motions filed by

White:

   •     a motion for costs in the amount of $565.00 (Doc. 147), to which the defendant DOJ has
         responded (Doc. 151) and White has replied (Doc. 155);

   •     a motion to alter or amend the Court’s May 19, 2020, judgment pursuant to Federal Rule
         of Civil Procedure 59(e) (Doc. 148), to which the DOJ has responded (Doc. 153) and
         White has replied (Doc. 164);

   •     a motion to hold the USMS in contempt (Doc. 149), to which the DOJ has responded
         (Doc. 152) and White has replied (Doc. 159); and
Case 3:16-cv-00948-JPG Document 168 Filed 08/25/20 Page 2 of 5 Page ID #3213




   •      a motion for leave to supplement the reply in support of his motion to alter or amend the
          judgment (Doc. 166).

          The Court starts with White’s request to alter or amend the judgment.     Under Rule

59(e), a court has the opportunity to consider newly discovered material evidence or intervening

changes in the controlling law or to correct its own manifest errors of law or fact to avoid

unnecessary appellate procedures.      Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996); see

A&C Constr. & Installation, Co. WLL v. Zurich Am. Ins. Co., 963 F.3d 705, 709 (7th Cir. 2020).

A “manifest error” occurs when the district court commits a “wholesale disregard,

misapplication, or failure to recognize controlling precedent.”      Burritt v. Ditlefsen, 807 F.3d

239, 253 (7th Cir. 2015) (internal quotations and citations omitted). Rule 59(e) “does not

provide a vehicle for a party to undo its own procedural failures, and it certainly does not allow a

party to introduce new evidence or advance arguments that could and should have been

presented to the district court prior to the judgment.”     Moro, 91 F.3d at 876; accord A&C

Constr., 963 F.3d at 709.     The Court’s orders “are not intended as mere first drafts, subject to

revision and reconsideration at a litigant’s pleasure.”     A&C Constr., 963 F.3d at 709 (internal

quotations and citation omitted). Rule 59(e) relief is only available if the movant clearly

establishes one of the foregoing grounds for relief.      Harrington v. City of Chi., 433 F.3d 542,

546 (7th Cir. 2006) (citing Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n. 3 (7th Cir.

2001)).

          White asks the Court to alter or amend its judgment on the grounds that it was wrong to

terminate this case before the FBI had disclosed all the records required to be disclosed under the

FOIA and before the Court has considered all White’s future objections to such disclosures.

White has already raised this argument before the Court, and the Court has rejected it, as


                                                   2
Case 3:16-cv-00948-JPG Document 168 Filed 08/25/20 Page 3 of 5 Page ID #3214




explained in its order granting summary judgment (Doc. 143 at 51).      White may challenge that

ruling on appeal.   White’s disagreement with that ruling is not an appropriate basis to alter or

amend the judgment.

       White also asks the Court to alter or amend the judgment because he believes that the

Court arrived at an incorrect decision regarding the existence of a scheme by the DOJ and its

agencies to target him unlawfully.   White ferociously argued his position to the Court in his

summary judgment briefing, and the Court rejected the position as pure speculation (Doc. 143 at

17-18, 40, 49-50, & 64).   White may challenge that ruling on appeal, but White’s disagreement

with it is not an appropriate basis to alter or amend the judgment.

       The Court notes that White has requested leave to supplement his reply in support of his

Rule 59(e) motion with additional documents allegedly in support of his speculative theory and

in support of a second alleged improper FBI conspiracy against him.      The Court finds the

additional document tendered are no more probative to prove FBI misconduct that the documents

White tendered in support of his speculative theory in his original briefs. The additional

documents would offer no more legitimacy to his baseless conspiracy theories. Additionally,

reply briefs—to which the opponent has no opportunity to respond—are not the proper place to

present new arguments and new evidence.       Wright v. United States, 139 F.3d 551, 553 (7th Cir.

1998) (holding arguments raised for the first time in a reply brief are waived).   For these

reasons, the Court will deny White’s motion for leave to supplement his reply brief (Doc. 166).

       The only colorable basis for altering or amending the judgment is White’s argument that

the USMS misrepresented to the Court in a 2018 affidavit that it expected it would be finished

processing his 2013 FOIA request within thirty days. The Court took the USMS at its word and

found in 2020 that, in the absence of any evidence in the file that the release had not been

                                                 3
Case 3:16-cv-00948-JPG Document 168 Filed 08/25/20 Page 4 of 5 Page ID #3215




completed as expected, the USMS had remedied its initial delinquent response to White’s 2013

FOIA request and had released the responsive records (Doc. 143 at 65). Accordingly, it granted

summary judgment for the USMS.

       It turns out that, in reality, no responsive records had been processed or released at the

time the Court entered judgment. The USMS has since begun processing White’s request—

more thoroughly than it ever had before—and is reporting regularly to the Court on its progress

(Docs. 152, 154, 156, 161, & 165). The USMS’s affidavit and its subsequent failure to process

his 2013 FOIA request are the bases for White’s request to hold the USMS in contempt and for

costs from the agency as well as for an amendment of the judgment.

       The Court is dismayed by the USMS’s delinquency and must seriously consider White’s

request for a remedy.   It would be helpful for the Court to speak directly with the parties before

it decides whether it should grant some kind of remedy and, if so, what.    To this end, the Court

will hold a videoconference hearing on this ground for relief only. The parties will be notified

by separate order of the time and date of the hearing, which will be held in approximately 90

days. The USMS shall have a knowledgeable representative at the hearing to answer any

questions the Court may have about the processing of White’s 2013 request.       The USMS is

warned that it would be well-served to have completed the release of responsive records to White

before that hearing.

       In sum, the Court denies White’s motion to alter or amend the judgment on any basis

other than the USMS’s handling of his 2013 FOIA request.       With respect to those bases for

altering or amending the judgment, White has not clearly established any grounds for Rule 59(e)

relief—newly discovered material evidence, intervening changes in the controlling law, or

manifest errors of law or fact. The Court reserves ruling on the motions to alter or amend the

                                                 4
Case 3:16-cv-00948-JPG Document 168 Filed 08/25/20 Page 5 of 5 Page ID #3216




judgment, for contempt, and for an award of costs to the extent they are based on the USMS’s

conduct.

       In sum, for the foregoing reasons, the Court:

   •   DENIES in part and RESERVES RULING in part on White’s motion to alter or
       amend the judgment pursuant to Rule 59(e) (Doc. 148);

   •   DENIES White’s motion for leave to supplement his reply in support of his Rule 59(e)
       motion (Doc. 166);

   •   RESERVES RULING on White’s motion for costs in the amount of $565.00 (Doc. 147)
       and motion to hold the USMS in contempt (Doc. 149); and

   •   ORDERS that a videoconference hearing be held on the outstanding issues in the
       pending motions, and that a USMS representative with knowledge about the agency’s
       response to White’s 2013 FOIA request shall be present at the hearing to answer any
       questions the Court may have.

IT IS SO ORDERED.
DATED: August 25, 2020

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                                5
